BENCH, Senior Judge
(concurring in the result):
T13 I am willing to assume that, before the juvenile court entered its ruling, D.B. did not have fair notice that the State was relying on a theory of accomplice liability. But once the juvenile court ruled, D.B. certainly knew that accomplice liability was the basis for the court's decision. Although D.B. could easily have raised the issue in a post-judgment motion, he did absolutely nothing to bring his objection to the attention of the juvenile court. Instead, D.B. attempts to raise this issue for the first time on appeal. Because this issue was not preserved below, we should not address it.
T14 Issues "not raised before the trial court may not be raised [for the first time] on appeal." State v. Holgate, 2000 UT 74, 4 11, 10 P.3d 346.
[I]n order to preserve an issue for appeal[,] the issue must be presented to the trial court in such a way that the trial court has an opportunity to rule on that issue. This requirement puts the trial judge on notice of the asserted error and allows for correction at that time in the course of the proceeding. For a trial court to be afforded an opportunity to correct the error (1) the issue must be raised in a timely fashion[,] (2) the issue must be specifically raised[,] and (8) the challenging party must introduce supporting evidence or relevant legal authority.
438 Main St. v. Easy Heat, Inc., 2004 UT 72, ¶ 51, 99 P.3d 801 (alterations in original) (citations and internal quotation marks omitted). This court will not address an unpre-served issue absent either plain error or exceptional cireumstances, see Holgate, 2000 UT 74, ¶ 11, 10 P.3d 346, neither of which exceptions D.B. properly raises on appeal. See supra ¶ 7 n. 6.
115 The dissent claims that D.B. should not be penalized for his failure to raise the issue below because a postjudgment motion is neither necessary nor sufficient to preserve this issue for appeal. It was entirely possible and appropriate for D.B. to raise the *825issue of notice of the accomplice liability theory in a postjudgment motion. Rule 48 of the Utah Rules of Juvenile Procedure states that "Inlew hearings shall be available in accordance with [rules] 52, 59, and 60 [of the Utah Rules of Civil Procedure)." Utah R. Juv. P. 48(a). Rule 59 of the Utah Rules of Civil Procedure allows a party to receive a new trial if there is, among other grounds, "[an irregularity in the proceedings of the court ... or abuse of discretion by which either party was prevented from having a fair trial." Utah R. Civ. P. 59(a)(1). Rule 60(b) of the Utah Rules of Civil Procedure allows a party relief from a judgment on, among other grounds, surprise or "any other reason justifying relief from the operation of the judgment." Id. R. 60(b).1 Thus, a post-judgment motion would have been sufficient to preserve the issue and was also necessary. See generally In re K.F., 2009 UT 4, ¶ 61, 201 P.3d 985 (stating that although "superfluous to demand that a party challenge the evidentiary support for a court's findings shortly after the court articulates them," it is "wholly necessary for a party to challenge and thus afford the trial court an opportunity to correct [an] alleged error" (internal quotation marks omitted)); 438 Main St., 2004 UT 72, ¶¶ 55-56, 99 P.3d 801 (concluding that a plaintiff could have raised the issue of the sufficiency of detail of a trial court's factual findings in a postjudgment motion for a new trial but failed to do so and thereby failed to preserve the issue for appeal); Holgate, 2000 UT 74, ¶¶ 14-16, 10 P.3d 346 (concluding that "a [criminal] defendant must raise [an objection to] the sufficiency of the evidence by proper motion or objection[, including by postjudgment motion,] to preserve the issue for appeal" so that "the issue will be brought to the trial court's attention and the trial court will have the opportunity to address the issue").2
[ 16 The cases cited by the dissent do not stand for the proposition that a postjudgment motion is unnecessary or insufficient to preserve issues for appeal. In Sittner v. Schriever, 2000 UT 45, 2 P.3d 442, the supreme court noted that the preservation rule does not "require a party to file a post-judgment motion before the trial court as a prerequisite to filing an appeal." Id. 116. The court concluded, however, that the party there had already preserved the issues he appealed: two issues were briefed in motions and other pleadings, and the other issue was one of appellate procedure over which the trial court "lacked authority and jurisdiction." Id. 117. Thus, Sittner merely stands for the proposition that, while a party must raise an issue before the trial court to preserve it, a party is not required to raise it a second time in a postjudgment motion. In the other case cited by the dissent, State v. Erickson, 722 P.2d 456 (Utah 1986) (per cu-riam), the supreme court held that a defendant failed to preserve for appeal an evidence suppression issue. See id. at 759. The defendant there failed to timely raise the issue in a motion to suppress or at trial and instead attempted to raise the evidentiary issue improperly in a postjudgment motion. See 1d.
[ 17 In my opinion, if D.B. lacked notice of the accomplice liability theory at trial, it was necessary for him to raise the issue in a postjudgment motion. And absent a post-judgment motion requesting that the trial court determine whether D.B. had adequate notice of the accomplice liability theory, this issue was not preserved for appeal.
{18 I therefore concur in affirming the judgment.

. The State also identifies three other rules that could have formed a basis for requesting post-judgment relief; rule 44(c), rule 46(a), and rule 47(b)(1)-(2) of the Utah Rules of Juvenile Procedure.


. I recognize that under rule 52(b) of the Utah Rules of Civil Procedure, a party may appeal the sufficiency of the evidence from a bench trial without first raising the issue before the trial court. See Utah R. Civ. P. 52(b) ("When findings of fact are made in actions tried by the court without a jury, the question of the sufficiency of the evidence to support the findings may thereafter be raised whether or not the party raising the question has made in the district court an objection to such findings."). That is not the claim asserted here.